office_of_chief_counsel internal_revenue_service memorandum cc ita b05 ----------------- postf-136193-03 number release date uilc date date to gary a benford area_counsel small_business self-employed area from john aramburu senior counsel branch income_tax and accounting ------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent in response to your date request for legal advice we have reviewed your memorandum regarding whether the taxpayer had income_from_discharge_of_indebtedness and whether this income is excludable under sec_108 of the internal_revenue_code issue whether as a result of an obligation to make a restitution payment the taxpayer realized income that may be considered discharge_of_indebtedness income conclusion the discharge of the restitution obligation is not a discharge_of_indebtedness within the meaning of sec_61 or sec_108 because there is no discharge_of_indebtedness income whether a deduction for the restitution payment would be allowable under sec_162 or another provision of the code and the applicability of sec_108 is moot however because you specifically asked whether the income is subject_to the deduction exception under sec_108 of the code a general analysis of that issue is provided below postf-136193-03 facts ------------------------------------- the corporation is owned and controlled by its sole shareholder -------------------------- the taxpayer who is the president of the corporation the united_states department of energy doe determined that in ------- and ------- the corporation had violated layering regulations that generally impose price controls on resales of crude_oil in ------- doe ordered restitution of the overcharges in the amount of dollar_figure--------------------plus interest the order held the taxpayer jointly and severally liable for the corporation s violation in ------- the federal energy regulatory commission ferc reviewed and affirmed the doe remedial order in ------- the united_states district_court for the ----------------------------------------------------- -----------------------------------------------------------------------------------------reviewed the ferc decision and entered a final judgment against the corporation and the taxpayer requiring them to disgorge as restitution the sum of dollar_figure--------------------plus interest as provided in the doe remedial order the ferc and the district_court decisions were affirmed in ------- and a writ of certiorari was refused by the supreme court in ------- in ------- doe released its judgment lien against the taxpayer and issued a form c cancellation of debt to the taxpayer in the amount of dollar_figure---------------------- the principal_amount of the judgment plus interest to that date examination determined that this amount was income to the taxpayer pursuant to sec_61 of the code you believe that upon doe s issuance of the form 1099-c and release of the judgment lien the taxpayer realized income that may be considered discharge_of_indebtedness income however you ask whether the income is subject_to the deduction exception under sec_108 of the code law sec_61 of the code provides that gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness see sec_61 sec_108 of the code provides that no income shall be realized from the discharge_of_indebtedness to the extent that payment of the liability would have given rise to a deduction analysis postf-136193-03 issue whether the taxpayer has discharge_of_indebtedness income the taxpayer alleges that the liability for restitution of the overcharges resulted from transactions that benefited the corporation and that discharge of such an obligation does not result in taxable_income to him generally when a taxpayer receives funds tax free because of the obligation to repay the debtor must report income in the taxable_year in which the obligation to repay is cancelled because the debtor has realized an accession to wealth and should be taxed accordingly see 284_us_1 later codified in sec_61 in kirby lumber the supreme court held that if a corporation repurchases its own bonds for an amount less than the issue_price then the difference between the issue_price and the repurchase price constitutes taxable_income to the corporation the court based its decision on the theory that a reduction in liabilities makes available a corresponding amount of assets and this adjustment to the balance_sheet constitutes gross_income not all discharges of indebtedness must be included in gross_income courts have held that the application of the kirby lumber rules should not result in the realization of income upon the release of the taxpayer s obligation as a guarantor for example in hunt v commissioner tcmemo_1990_248 the tax_court explained the situation of a guarantor is not like that of a debtor who as a result of the original loan obtains a nontaxable increase in assets the guarantor obtains nothing except perhaps a taxable consideration for his promise where a debtor is relieved of his obligation to repay the loan his net_worth is increased over what it would have been if the original transaction never occurred this real increase in wealth may be properly taxable under kirby however where the guarantor is relieved of his contingent_liability no previously untaxed accretion in assets thereby results in an increase of net_worth payment by the principal debtor does not increase the guarantor s net_worth it merely prevents it pro tanto from being decreased the guarantor no more realizes income from the transaction that sic he would if a tornado bearing down on his home and threatening loss changes course and leaves the house intact hunt v commissioner tcmemo_1990_248 citing 50_tc_803 acq c b xxiv citations omitted similar to the present case in whitmer v commissioner t c memo the taxpayer formed a wholly-owned corporation midwest agencies inc midwest midwest sold insurance products on a commission basis and entered into an agreement with itt life_insurance corp itt under the agreement when an insurance agent sold a policy he received from itt a commission that approximated the total commissions that would be earned over the life of the policy including renewals the postf-136193-03 unearned portion of each commission was considered a loan if the policy lapsed or was canceled the portion of the commission remaining unearned on the policy was treated as a liability of midwest when itt midwest and the taxpayer terminated their business relationship itt filed suit against midwest for repayment of advance commissions the taxpayer was named as a defendant because he guaranteed all of midwest s obligations to itt midwest and the taxpayer filed a counterclaim and the parties settled the litigation by signing a mutual release the service determined that the taxpayer realized discharge_of_indebtedness income the tax_court ruled against the service stating midwest obtained a nontaxable increase in assets on account of its debt to itt the taxpayer did not to be sure the taxpayer intended as midwest s sole shareholder to derive some benefit from the arrangement with itt the hard fact remains however that the commissions and the loan proceeds that were the subject of the debt went to midwest and they did not go into taxpayer s pocket itt s forgiveness of its debt to midwest also did not increase taxpayer s net_worth it merely prevented petitioner s net_worth from being decreased id pincite in the present case according to your memorandum the taxpayer had personal control of the operations of the corporation and participated in the transactions in which the overcharges occurred he was the only one with authority to conduct such trades in addition you state that a review of transcripts of the taxpayer s account for the years --- ------- through ------- indicates that the taxpayer did not have sufficient reported income to generate dollar_figure--------------- but that the taxpayer has admitted to taking approximately dollar_figure-- ----------------- offshore at about the same time as the corporation’s overcharges consequently under the central figure liability theory you conclude in accordance with doe s earlier determination that the taxpayer personally benefited from the overcharges however in accordance with the preceding case law if the taxpayer did not personally benefit from the overcharges his role is in substance that of a guarantor on the obligation and the discharge of the obligation does not result in taxable_income to the taxpayer we have not found any case law or guidance directly on point however evaluating the present transaction in its entirety even if the taxpayer actually received the dollar_figure-------------- ----------------- this amount was in all likelihood income to the taxpayer that should have been taxed at that time unlike the typical sec_108 situation in which a taxpayer receives nontaxable loan proceeds and a discharge_of_indebtedness leads to an increase in the debtor’s assets in this case income is not realized upon the discharge of the restitution the need to limit any discharge_of_indebtedness income to the extent to which the taxpayer benefited from the overcharges is illustrated by a hypothetical discharge of both the taxpayer and the corporation unless the income of the joint obligors is limited cancellation of a single amount would result in double the amount of income see significant service_center advice date postf-136193-03 obligation because the original receipt of the dollar_figure----------------already increased the taxpayer’s net_worth consequently the discharge of the restitution payment did not increase the taxpayer’s net_worth but merely prevented the taxpayer’s net_worth from being decreased thus we believe the discharge is not a discharge_of_indebtedness within the meaning of sec_61 or sec_108 issue whether the taxpayer’s restitution payment would be deductible under sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-21 of the income_tax regulations provides that a fine or similar penalty includes an amount ii paid as a civil penalty imposed by federal state or local law or iii paid in settlement of the taxpayer’s actual or potential liability for a fine or penalty civil or criminal sec_1_162-21 provides in relevant part that compensatory_damages paid to a government do not constitute a fine or penalty sec_1_162-1 provides that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business it is well settled that expenses paid_by a taxpayer on behalf of another person without pertaining to the taxpayer’s trade_or_business are not deductible by the taxpayer under sec_162 see eg 290_us_111 26_tc_73 ludwig v commissioner t c memo however expenses made on behalf of another person are deductible under sec_162 when the payment is connected with a trade_or_business of the taxpayer see eg 64_tc_132 in the taxpayer’s case whether any payments pursuant to the remedial order would have been deductible under sec_162 by the taxpayer depends in part upon the taxpayer’s reasons for any payment he might have made there is no indication in the facts as to the taxpayer’s basis for his claim of the sec_162 deduction the following is a general discussion of the legal rules that are applicable in ludwig the taxpayer was the sole shareholder of a corporation that was liquidated in in the department of labor dol sued both the corporation and the taxpayer for unpaid overtime on behalf of the corporation’s former employees the dol alleged that the taxpayer was the alter ego of the corporation and therefore personally liable to pay the overtime the taxpayer settled with the dol and paid an amount designated as overtime wages the judgment provided that the payment was in settlement of the taxpayer’s personal liability for the alleged failure of the corporation to pay the claimed overtime wages the taxpayer and his spouse deducted the amount of the settlement payment on their schedule c profit or loss from business during the corporation was no longer in business and the taxpayer worked as an employee of another company postf-136193-03 the ludwig court held that the settlement paid_by the taxpayer in satisfaction of the judgment was not deductible by the taxpayer under sec_162 the court said that although the taxpayer was the president and sole shareholder of the corporation the business of the corporation may plainly not be treated as the trade_or_business of the taxpayer himself a distinction which has been recognized in a long line of cases it was not material to the analysis under sec_162 that the taxpayer was personally liable for the judgment ludwig is factually distinguishable from gould in gould the taxpayer was allowed a deduction under sec_162 for his payment of expenses_incurred by his wholly owned corporation gph the taxpayer was an employee director and minority shareholder of another corporation in the same field imc when gph began to have financial difficulties and to fail its creditors grew concerned about its inability to make payments imc’s directors became concerned that gph’s financial condition might adversely affect imc because of imc’s association with the taxpayer the court found as a fact that the taxpayer believed that his employment with imc would be terminated unless he settled gph’s affairs satisfactorily the court held that payments made by the taxpayer to satisfy the creditors of gph were deductible by the taxpayer under sec_162 because they were made in expectation of continued receipt of earnings from his employment at imc in allowing the taxpayer the deduction the gould court drew a distinction between payments made by the taxpayer to protect his employment with imc and payments made by the taxpayer to revitalize gph or to protect his investment in imc the court indicated that while the former were deductible in the taxpayer’s trade_or_business as an employee of imc the latter would be non-deductible contributions to the capital of gph or imc the taxpayer’s trade_or_business as a corporate officer and sole shareholder of the corporation was not the corporation’s trade_or_business_expenses that the corporation would be entitled to deduct under sec_162 are not ordinarily deductible under sec_162 by the taxpayer as an individual either in his capacity as corporate officer employee or shareholder of the corporation regardless of his legal_obligation to make the payments ihrig pincite ludwig pincite therefore generally the taxpayer would not be entitled to a deduction under sec_162 for payments pursuant to the remedial order even if the corporation was entitled to a sec_162 deduction for the same payment if however the taxpayer had made payments pursuant to the remedial order for a reason connected with or pertaining to his trade_or_business when the payment was made the payment would be deductible under sec_162 as an ordinary and necessary business_expense of the taxpayer under gould because there is no indication in the facts we have regarding the taxpayer’s motive in the hypothetical event he had made payments pursuant to the remedial order we think it is likely that gould does not apply and that the taxpayer would not be allowed a postf-136193-03 deduction under sec_162 in general taxpayers must prove their entitlement to sec_162 deductions 373_us_193 gould pincite if the taxpayer has facts to indicate that gould or similar cases would have applied then the deduction probably would have been allowed under sec_162 subject_to possible disallowance by sec_162 issue whether sec_162 would have barred a deduction for the restitution payment made by the taxpayer pursuant to the remedial order sec_162 disallows a deduction for civil penalties that are imposed for the purpose of enforcing the law or as punishment for violation of the law however a civil payment may be deductible if it is imposed to encourage compliance with the law or as a remedial measure to compensate another party see eg 88_tc_1384 aff’d f 2d 9th cir where a payment could serve both punitive and compensatory purposes it is necessary to determine which purpose the payment was designed to serve 73_tc_1226 72_tc_1136 48_tc_15 the characterization of a payment for purposes of sec_162 depends on the origin of the liability giving rise to the payment middle atlantic distributors inc t c pincite the origin of a settlement payment would generally be the original claims to which the payment relates adolf meller co v united_states f 2d cl_ct however courts will typically give effect to the express characterization of a settlement payment by the parties to a settlement agreement see eg grossman sons inc t c pincite revrul_80_334 1980_2_cb_61 in the taxpayer’s case ferc stated that the taxpayer’s joint_and_several_liability for restitution was not a penalty as against the taxpayer in addition doe’s method of obtaining restitution for violations of the layering regulations is through remedial orders and you indicated that there is nothing in the remedial order to indicate that the restitution was intended to be a penalty these factors suggest that the restitution for violating the layering provisions may be intended to be remedial rather than punitive and intended to encourage compliance with the law thus unless there is evidence to indicate otherwise we do not think that sec_162 would have barred the deduction this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
